 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID IAN LEHRFELD, individual and                 No. 2:18-cv-1755 MCE DB PS
      dba Quadrasphere, LLC,
12

13                       Plaintiff,                      ORDER
14            v.
15    ROBERT EDGEMONTI, et al.,
16                       Defendants.
17

18          Defendants Robert Edgemonti and Donna Rae Edgemonti are proceeding in this action

19   pro se. This matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and

20   28 U.S.C. § 636(b)(1). This matter is set for a Status (Pretrial Scheduling) Conference on

21   November 30, 2018. (ECF No. 12.)

22          However, on November 16, 2018, plaintiff filed a status report. (ECF No. 13.) Therein,

23   plaintiff requests leave to file a motion to remand as “[j]urisdiction is rightfully with the

24   Sacramento County Syperior (sic) court[.]” (Id. at 2.) Jurisdiction is a threshold inquiry that must

25   precede the adjudication of any case before the district court. Morongo Band of Mission Indians

26   v. Cal. State Bd. of Equalization, 858 F.2d 1376, 1380 (9th Cir. 1988).

27   ////

28   ////
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The November 30, 2018 Status (Pretrial Scheduling) Conference is vacated;

 3           2. Plaintiff’s request for leave to file a motion to remand is granted;

 4           3. Plaintiff shall file a motion to remand within twenty-eight days of the date of this

 5   order; and

 6           4. The October 17, 2018 order to show cause issued to plaintiff is discharged.

 7   Dated: November 26, 2018
 8

 9

10

11

12

13

14

15

16

17

18

19

20
     DLB:6
21   DB\orders\orders.pro se\lehrfeld1755.vacate.ossc

22

23

24

25

26
27

28
                                                        2
